J-S41034-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,                  IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

DONTE JONES,

                            Appellant               No. 2003 EDA 2015


                    Appeal from the PCRA Order June 26, 2015
              In the Court of Common Pleas of Philadelphia County
    Criminal Division at No(s): CP-51-CR-0009724-2007-CP-51-CR-0009725-
                                      2007

BEFORE: BENDER, P.J.E., DUBOW, J., and STEVENS, P.J.E.*

MEMORANDUM BY STEVENS, P.J.E.:                         FILED MAY 10, 2016

        Appellant appeals pro se from the order entered in the Court of

Common Pleas of Philadelphia County dismissing his first petition filed under

the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§ 9541-9546. For the

reasons that follow, we quash this appeal.

        After drawing a gun and threatening to shoot two uniformed police

officers, Appellant was arrested and, represented by counsel, he proceeded

to a jury trial, at the conclusion of which he was convicted of, inter alia,

aggravated assault.1 He was sentenced to an aggregate of eight years and

seven months to nineteen years in prison, to be followed by twenty years of

probation. Appellant filed a counseled, direct appeal, and this Court affirmed
____________________________________________


1
    18 Pa.C.S.A. § 2702.



*Former Justice specially assigned to the Superior Court.
J-S41034-16



his judgment of sentence. See Commonwealth v. Jones, 3235 EDA 2008

(Pa.Super. filed 4/6/10) (unpublished memorandum).         On April 26, 2011,

our Supreme Court denied Appellant’s petition for allowance of appeal.

       On December 30, 2011, Appellant filed a timely pro se PCRA petition,

and counsel was appointed to represent him.        Thereafter, counsel filed a

motion to withdraw his representation, as well as a Turner/Finley2 no-

merit letter.    On June 9, 2015, the PCRA court provided Appellant with

notice of its intent to dismiss the petition without a hearing, and by orders

entered on June 26, 2015, the PCRA court dismissed Appellant’s PCRA

petition and granted counsel’s request to withdraw.        This timely pro se

appeal followed.

       The Commonwealth requests that we quash the instant appeal due to

Appellant’s substantial briefing deficiencies, which impede meaningful

review. We agree, and for the following reasons, we quash this appeal.

       In the “Statement of Questions Involved” section of his brief, Appellant

lists 20 issues. See Appellant’s Brief at 2-3. However, his one and a half

page “Argument” section consists of nothing more than 20 conclusory

sentences in support of his issues. Id. at 6-7. As is evident, the Argument

portion of his brief is not adequately developed and is, in fact, confusing.

Moreover, Appellant has failed to cite to relevant authority supporting his

____________________________________________


2
  Commonwealth v. Turner, 518 Pa. 491, 544 A.2d 927 (1988), and
Commonwealth v. Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).



                                           -2-
J-S41034-16



bald assertions. See Pa.R.A.P. 2119; Commonwealth v. Maris, 629 A.2d
1014 (Pa.Super. 1993) (quashing appeal where substantial defects prevent

this Court from conducting meaningful appellate review).       Simply put, as

Appellant has done nothing more than list issues and conclusory statements,

our appellate review is severely hampered. See id. “This Court possesses

discretionary authority to quash, dismiss or deny allowance of appeal based

upon the substantial defects of [the] appellant’s brief.”        Id. at 1017

(quotation and quotation marks omitted). In this case, due to the nature of

Appellant’s undeveloped brief, we find it necessary to quash this appeal.

      While we are not insensitive to the fact Appellant is proceeding pro se,

we decline to become his counsel. “When issues are not properly raised and

developed in briefs, when the briefs are wholly inadequate to present

specific issues for review, a court will not consider the merits thereof.”

Commonwealth v. Miller, 721 A.2d 1121, 1124 (Pa.Super. 1998)

(citations omitted).    Further, although this Court is “willing to liberally

construe materials filed by a pro se litigant, pro se status confers no special

benefit upon the appellant.”    Commonwealth v. Adams, 882 A.2d 496,

498 (Pa.Super. 2005).

      Appeal Quashed.




                                     -3-
J-S41034-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 5/10/2016




                          -4-